The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 5/25/2022.
Claims 1 and 20 are amended. Claims 4 and 10 are cancelled and claims 14-19 were withdrawn. Claim 21 is new.
Claims 1-3, 5-9, 11-13 and 20-21 are pending.
Claims 1-3, 5-9, 11-13 and 20-21 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed May 25, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1 and 20, Applicant argued that BAE/Janik does not appear to explicitly disclose “monitoring an execution of an application assigned to store application associated data in the second address range and determining a priority of the application; and transferring, based on the stored metadata, the application associated data from the second address range to the first address range and reassigning the application to store future associated data in the first address range when the priority of the application increases”, Examiner relies on a newly cited reference Sandstorm to teach these limitations.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on May 31, 2022. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 2, 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US PGPUB 2020/0081848, hereinafter "Bae"), in view of Janik et al. (US PGPUB 2016/0188221) (hereinafter ‘Janik’), in view of Klein et al. (US PGPUB 2014/0025923) (hereinafter ‘Klein’), and further in view of Sandstorm et al. (US PGPUB 2014/0229669) (hereinafter ‘Sandstorm’). 
As per independent claim 1, Bae discloses a method comprising: accessing, by a processing device of a computer system, memory in an address space [(Paragraphs 0039-0043; FIG.1) where the The memory management unit 104 translates virtual addresses into physical addresses, and may perform functions such as, for example, memory protection, cache management and bus arbitration. Further, in exemplary embodiments, the memory management unit 104 may be responsible for bank switching in an 8-bit architecture. A kernel 110 may allocate hardware resources among processes as required. A kernel 110 is a component that performs, for example, process control, memory control, a system call required by a program for an operating system, etc., and may be operated under control of the operating system. The kernel 110 may also manage memory devices such as a main memory device and an auxiliary memory device in a virtual address space within the system. For example, when the host 100 accesses the devices, the host 100 may access the devices using the virtual addresses provided by the kernel 110 instead of the physical addresses. The kernel 110 may be included in the host 100. The virtual addresses allow for the system to effectively create a virtual memory space that is larger than the actual physical memory space. The process in which the actual physical memory space is divided into the virtual memory spaces is referred to as paging. The kernel 110 may utilize the memory management unit 104 to perform the translation between the virtual addresses and the physical addresses. The kernel 110 may manage the mapping unit of the virtual address spaces as pages of 2.sup.n bit size, e.g., 4 KB, where n is a natural number. Some virtual pages may be associated with a single page of physical addresses. When the host 100 issues a request for access, the CPU 130 may send the virtual address to the memory management unit 104. To access the data stored in the memory 124, a virtual address has to be translated into a physical address. To do so, the page table 150, which is a translation table stored in the system memory, may be utilized. The page table 150 has a large volume, and thus, the page table 150 may be stored in the system memory (e.g., memory management unit 104). The memory management unit 104 may translate the virtual addresses into the physical addresses], wherein memory devices of the computer system are accessed by the processing device using addresses in the address space [(Paragraphs 0039-0043; FIG.1) where the virtual addresses allow for the system to effectively create a virtual memory space that is larger than the actual physical memory space. The process in which the actual physical memory space is divided into the virtual memory spaces is referred to as paging. The kernel 110 may utilize the memory management unit 104 to perform the translation between the virtual addresses and the physical addresses. The kernel 110 may manage the mapping unit of the virtual address spaces as pages of 2.sup.n bit size, e.g., 4 KB, where n is a natural number. Some virtual pages may be associated with a single page of physical addresses. When the host 100 issues a request for access, the CPU 130 may send the virtual address to the memory management unit 104. To access the data stored in the memory 124, a virtual address has to be translated into a physical address. To do so, the page table 150, which is a translation table stored in the system memory, may be utilized. The page table 150 has a large volume, and thus, the page table 150 may be stored in the system memory (e.g., memory management unit 104). The memory management unit 104 may translate the virtual addresses into the physical addresses to correspond to the claimed limitation]; storing metadata [(Paragraphs 0008, 0039-0043, 0062-0065, 0090-0093 and 0144-0146; FIGs.1, 4 and 6) where the address prediction module 830 may have a learning capability for patterns of requests to be accessed from the host 100. That is, in exemplary embodiments, the address prediction module 830 may be configured to learn patterns of requests to be accessed from the host 100. The address prediction module 830 may build a database for physical addresses of data accessed from the host 100 to provide the learning capability. For example, the address prediction module 830 can detect a rule between the physical address of the currently accessed data and the physical address of the data to be accessed next. For example, the address prediction module 830 can recognize the rule among the physical addresses of data accessed up to the k.sup.th data of the physical addresses of the data in the database (e.g., a rule that physical addresses are incremented by four, such as first, fifth, ninth, etc.). The address prediction module 830 can predict that the (k+1).sup.th data to be accessed by the host 100 has the recognized rule with the physical address of the k.sup.th data. The address prediction module 830 may prefetch data having the physical address of the (k+1).sup.th data into another storage device 850 (for example, the main memory device) via the prefetcher 810. As a result, the response speed of the host 100 accessing the storage device 820 can be improved. In exemplary embodiments, the address prediction module 830 may regard the data accesses up to the k.sup.th data as a bulk read, and may prefetch the (k+1).sup.th data into another storage space (operations S330 and 350 of FIG. 6). If contiguous accesses or random but regular accesses occur less than k times, the predicted data may not be prefetched. According to exemplary embodiments, the accuracy of the next predicted data can be increased only when the access of the host 100 is repeated more than a predetermined number of times, and the predicted data may be prefetched only for the accesses regarded as the bulk read. Referring back to FIG. 4, the memory controller 215 prefetches the data predicted in operation S300 into another storage device such as, for example, the main memory device (operation S400). For example, referring to FIG. 3, once the address prediction module 225 of the memory controller 215 predicts the data to be accessed next by the host 100, the prefetcher 220 of the memory controller 215 may prefetch the predicted data into an external storage device such as, for example, the main memory device, which has a faster speed than the storage device 200. Further the kernel manages the mapping unit of virtual address spaces to correspond to the claimed limitation ], wherein a first latency of the first memory device is different than a second latency of the second memory device [(Paragraphs 0008, 0039-0043; FIG.1) where the storage system includes a first storage device configured to store first data. The first data is accessed by a host using a first virtual address at a first speed. The storage system further includes a second storage device configured to store second data. The second data is accessed by the host using a second virtual address at a second speed. The second virtual address is different from the first virtual address, and the second speed is different from the first speed. The second storage device predicts predicted data to be accessed by the host based on the second virtual address, and prefetches the predicted data into the first storage device ]; and allocating, based on the stored metadata, the first address range to an application executing on the computer system [(Paragraphs 0008, 0039-0043, 0062-0065, 0090-0093, 0102 and 0144-0146; FIGs.1, 4 and 6) where the address prediction module 830 may have a learning capability for patterns of requests to be accessed from the host 100. That is, in exemplary embodiments, the address prediction module 830 may be configured to learn patterns of requests to be accessed from the host 100. The address prediction module 830 may build a database for physical addresses of data accessed from the host 100 to provide the learning capability. For example, the address prediction module 830 can detect a rule between the physical address of the currently accessed data and the physical address of the data to be accessed next. For example, the address prediction module 830 can recognize the rule among the physical addresses of data accessed up to the k.sup.th data of the physical addresses of the data in the database (e.g., a rule that physical addresses are incremented by four, such as first, fifth, ninth, etc.). The address prediction module 830 can predict that the (k+1).sup.th data to be accessed by the host 100 has the recognized rule with the physical address of the k.sup.th data. The address prediction module 830 may prefetch data having the physical address of the (k+1).sup.th data into another storage device 850 (for example, the main memory device) via the prefetcher 810. As a result, the response speed of the host 100 accessing the storage device 820 can be improved. In exemplary embodiments, the address prediction module 830 may regard the data accesses up to the k.sup.th data as a bulk read, and may prefetch the (k+1).sup.th data into another storage space (operations S330 and 350 of FIG. 6). If contiguous accesses or random but regular accesses occur less than k times, the predicted data may not be prefetched. According to exemplary embodiments, the accuracy of the next predicted data can be increased only when the access of the host 100 is repeated more than a predetermined number of times, and the predicted data may be prefetched only for the accesses regarded as the bulk read. Referring back to FIG. 4, the memory controller 215 prefetches the data predicted in operation S300 into another storage device such as, for example, the main memory device (operation S400). For example, referring to FIG. 3, once the address prediction module 225 of the memory controller 215 predicts the data to be accessed next by the host 100, the prefetcher 220 of the memory controller 215 may prefetch the predicted data into an external storage device such as, for example, the main memory device, which has a faster speed than the storage device 200 ].
Bae does not appear to explicitly disclose storing metadata that associates a first address range of the address space with a first memory device, and a second address range of the address space with a second memory device.
However, Janik discloses storing metadata that associates a first address range of the address space with a first memory device, and a second address range of the address space with a second memory device [(Paragraphs 0071; FIGs. 1) wherein the metadata may be stored at the storage layer 110, volatile resources 103, non-volatile storage resources 104 and/or storage medium 150, where it will be obvious to store the metadata which may include, but is not limited to: a forward map 125 comprising any-to-any mappings between LIDs of the logical address space 121 and the storage address space 151, a reverse map or validity map 127 pertaining to the contents of particular storage units 152 and/or storage divisions 154, and/or profiling metadata 129 pertaining to wear level(s) of the storage divisions 154, storage division error rate, storage performance metrics (e.g., latencies of erase and/or write operations), and so on. Portions of the storage metadata 124 may be maintained within the volatile memory resources 103 of the computing system 100 to correspond to the claimed limitation].
Bae and Janik are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bae and Janik before him or her, to modify the method of Bae to include the metadata storage of Janik because it will improve reliability, endurance and/or throughput performance of the data storage device.
The motivation for doing so would be to [prolong the usable lifetime of the storage system (Paragraph 0003 by Janik)].
Bae does not appear to explicitly disclose wherein a first latency of the first memory device is less than a second latency of the second memory device; and allocating, based on the stored metadata, the first address range as a dedicated data store for an application executing on the computer system.
However, Klein discloses wherein a first latency of the first memory device is less than a second latency of the second memory device; [(Paragraphs 0019-0020, 0026-0028 and 0035-0037; FIGs. 1, 3 and 4) wherein One or more of the memory devices 20, 22, and 24 may be volatile memory which may include Dynamic RandomAccess Memory (DRAM), or it can be non-volatile memory which has less latency then DRAM to correspond to the claimed limitation] and allocating, based on the stored metadata, the first address range as a dedicated data store for an application executing on the computer system [(Paragraphs 0019-0020, 0026-0028 and 0035-0037; FIGs. 1, 3 and 4) wherein the TLB 40 that may store data relating to how frequently a particular virtual memory address and/or physical memory address are accessed, and may store data that identifies a type of memory device corresponding to the particular physical memory address. In certain embodiments, the TLB 40 may be a content-addressable memory (CAM) device or n-way associative memory device. Specifically, the TLB 40 stores a table 42 having rows 44 and colunms (46-52), where each row 44 includes a virtual memory address colunm 46, a physical memory address colunm 48, a least recently used (LRU) colunm 50, and a device identification (TYPE) colunm52, where TLB stores table 42 that includes allocation information of addresses as a dedicated memory storage type for the application such that the memory management system 18 may compare the type of memory devices that are allocated to the identified entries to available types of memory devices. For example, the memory management system 18 may identify whether table entries with a greater amount of use ( e.g., higher access rates) are allocated to better memory types ( e.g., faster memory, improved endurance) than table entries with a lower amount of use to correspond to the claimed limitation].
Bae and Klein are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bae and Klein before him or her, to modify the method of Bae to include the metadata storage of Klein because it will improve reliability, endurance and/or throughput performance of the data storage device.
The motivation for doing so would be to [optimize memory usage and/or optimize table mapping data (Paragraph 0025 by Klein)].
Therefore, it would have been obvious to combine Bae/Janik and Klein to obtain the invention as specified in the instant claim.
As per claim 2, Bae discloses wherein allocating the first address range to the application is performed in response to a request by the application [(Paragraphs 0102 and 0143; FIGs.1 and 16) where the storage device including secondary memory that predicts the next access operation from a host/application. Since the access speed of the secondary memory is slower than a primary memory buffer of the storage device, the secondary memory (e.g., the memory controller in the secondary memory) may prefetch the predicted next data to the primary memory buffer. In exemplary embodiments, to prefetch the predicted next data, the secondary memory may modify the physical address of the predicted next data. This allows the host/application to access the predicted next data at a high access speed without the need to modify the host/application. For example, only the secondary memory changes the physical address of the predicted next data, allowing the storage device to be used with a host/application without having to modify the host/application, and without having to add a separate layer for access to the prefetched next data, thus providing an improved storage device having improved speed, decreased complexity and decreased manufacturing costs].
As per claim 5, Bae discloses wherein the computer system uses a memory bus to access the first memory device and the second memory device [(Paragraphs 039, 0052; FIG.1, 16) bus 120 and 330, where bus 120 may be connected between the host 100 and the memory 124, and may facilitate communication between the host 100 and the memory 124. For example, data and requests may be transmitted via the bus 120. Accordingly, the host 100 may access the physical address in the memory 124 via the bus 120. Referring to the page table 150 illustrated in FIG. 2, k is a natural number].
 Janik discloses wherein the metadata is stored in the first memory device or the second memory device [(Paragraphs 0071; FIGs. 1) wherein the metadata may be stored at the storage layer 110, volatile resources 103, non-volatile storage resources 104 and/or storage medium 150, where it will be obvious to store the metadata in the first memory device to correspond to the claimed limitation].
As per claim 6, Janik discloses wherein the metadata is stored in the first memory device [(Paragraphs 0071; FIGs. 1) wherein the metadata may be stored at the storage layer 110, volatile resources 103, non-volatile storage resources 104 and/or storage medium 150, where it will be obvious to store the metadata in the first memory device to correspond to the claimed limitation].
Bae discloses the method further comprising loading at least a portion of the metadata into a buffer, wherein the processing device queries the buffer to determine a physical address corresponding to a virtual address in the first address range [(Paragraphs 0044-0045; FIG.1) where the page table 150 may be a data structure used in the paging technique. The page table 150 may store page information of processes. Every process may have a single page table 150. The page table 150 may include indices corresponding to the page numbers, respectively. In addition, the page table 150 may store information containing a physical memory address allocated to the page. The operation of the page table 150 may be different depending on the architecture and the operating system and accessing the page table 150 stored in the system memory (e.g., memory management unit 104) may be a factor that contributes to slowing down the overall system performance. Accordingly, the memory management unit 104 may cache a part of the page table 150 that has been recently used in a translation lookaside buffer (TLB) 108. By caching a part of the page table 150 in the translation lookaside buffer 108, it is possible to reduce the access delay to the page table 150. The translation lookaside buffer 108 may include physical address information or index information for the data stored in the memory 124. For example, the CPU 130 may scan the translation lookaside buffer 108 to determine if there is data to be accessed in the memory 124].
As per claim 7, BAE discloses wherein the computer system is a system-on-chip device [(Paragraphs 0037; FIG.1) where the host 100 may be implemented as, but is not limited to, a host processor, an integrated circuit (IC), a motherboard, a system-on-chip (SoC), an application processor (AP), a mobile AP, a web server, a data server, or a database server], and the buffer is a translation lookaside buffer [(Paragraphs 0044-0045; FIG.1) where the page table 150 may be a data structure used in the paging technique. The page table 150 may store page information of processes. Every process may have a single page table 150. The page table 150 may include indices corresponding to the page numbers, respectively. In addition, the page table 150 may store information containing a physical memory address allocated to the page. The operation of the page table 150 may be different depending on the architecture and the operating system and accessing the page table 150 stored in the system memory (e.g., memory management unit 104) may be a factor that contributes to slowing down the overall system performance. Accordingly, the memory management unit 104 may cache a part of the page table 150 that has been recently used in a translation lookaside buffer (TLB) 108. By caching a part of the page table 150 in the translation lookaside buffer 108, it is possible to reduce the access delay to the page table 150. The translation lookaside buffer 108 may include physical address information or index information for the data stored in the memory 124. For example, the CPU 130 may scan the translation lookaside buffer 108 to determine if there is data to be accessed in the memory 124].
As per claim 13, Janik discloses determining, by the processing device, latencies associated with the memory devices, wherein storing the metadata further comprises storing the determined latencies [(Paragraphs 0071; FIGs. 1) wherein the metadata may be stored at the storage layer 110, volatile resources 103, non-volatile storage resources 104 and/or storage medium 150, where it will be obvious to store the metadata which may include, but is not limited to: a forward map 125 comprising any-to-any mappings between LIDs of the logical address space 121 and the storage address space 151, a reverse map or validity map 127 pertaining to the contents of particular storage units 152 and/or storage divisions 154, and/or profiling metadata 129 pertaining to wear level(s) of the storage divisions 154, storage division error rate, storage performance metrics (e.g., latencies of erase and/or write operations), and so on. Portions of the storage metadata 124 may be maintained within the volatile memory resources 103 of the computing system 100 to correspond to the claimed limitation].
Claims 3, 8, 9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bae in view of Janik in view of Klein, as applied to claims 1 above, and further in view of Talwar et al. (US PGPUB 2018/0004456) (hereinafter ‘Talwar’).
As per dependent claim 3, Bae/Janik discloses the method of claim 1. 
Bae does not appear to explicitly disclose in response to a first request by the application, providing an indication that the first latency is greater than the second latency; receiving a second request made by the application based on the indication; and in response to receiving the second request, allocating the second address range to the application.
Talwar discloses in response to a first request by the application, providing an indication that the first latency is greater than the second latency; receiving a second request made by the application based on the indication; and in response to receiving the second request, allocating the second address range to the application [(Paragraphs 0011, 0040-0044; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level, where the monitoring and tracking by the monitoring system 600 to provide the application with proper SLA requirement to allocate the best-suited address range to the application to correspond to the claimed limitation. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests to correspond to the claimed limitation]. 
Bae and Talwar are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bae and Talwar before him or her, to modify the method of Bae to include the support of differentiated memory access services of Talwar because it will increase efficiency and effectiveness in accessing a shared memory in a computing system.
The motivation for doing so would be to [increased efficiency and effectiveness in accessing a shared memory in a computing system and support differentiated memory access service to, for examples, applications requiring different service levels of memory access (Paragraph 0011 by Talwar)].
Therefore, it would have been obvious to combine Bae and Talwar to obtain the invention as specified in the instant claim.
As per dependent claim 8, Talwar discloses providing, to the application, memory characteristics of the first memory device and the second memory device; wherein allocating the first address range to the application is in response to a request made by the application based on the provided memory characteristics [(Paragraphs 0011, 0040-0044; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level. Where the monitoring and tracking by the monitoring system 600 to provide the application with proper SLA requirement to allocate the best-suited address range to the application to correspond to the claimed limitation. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests to correspond to the claimed limitation]. 
As per claim 9, Talwar discloses receiving a requested latency from the application, wherein allocating the first address range to the application is further based on the requested latency [(Paragraphs 0011, 0040-0044; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level. Where the monitoring and tracking by the monitoring system 600 to provide the application with proper SLA requirement to allocate the best-suited address range to the application to correspond to the claimed limitation. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests to correspond to the claimed limitation].
As per claim 11, Bae discloses the first latency is less than the second latency [(Paragraphs 0008, 0039-0043, 0102; FIG.1) where the storage system includes a first storage device configured to store first data. The first data is accessed by a host using a first virtual address at a first speed. The storage system further includes a second storage device configured to store second data. The second data is accessed by the host using a second virtual address at a second speed. The second virtual address is different from the first virtual address, and the second speed is different from the first speed. The second storage device predicts predicted data to be accessed by the host based on the second virtual address, and prefetches the predicted data into the first storage device, and where the storage device including secondary memory that predicts the next access operation from a host/application. Since the access speed of the secondary memory is slower than a primary memory buffer of the storage device, the secondary memory (e.g., the memory controller in the secondary memory) may prefetch the predicted next data to the primary memory buffer. In exemplary embodiments, to prefetch the predicted next data, the secondary memory may modify the physical address of the predicted next data. This allows the host/application to access the predicted next data at a high access speed without the need to modify the host/application. For example, only the secondary memory changes the physical address of the predicted next data, allowing the storage device to be used with a host/application without having to modify the host/application, and without having to add a separate layer for access to the prefetched next data, thus providing an improved storage device having improved speed, decreased complexity and decreased manufacturing costs ]
Talwar discloses wherein: prior to allocating the first address range to the application, the application is allocated to the second address range [(Paragraphs 0011, 0040-0047; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests to correspond to the claimed limitation]; and allocating the first address range to the application is performed in response to determining an increase in a priority associated with the application [(Paragraphs 0011, 0040-0044; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests to correspond to the claimed limitation].
As per claim 12, Talwar discloses wherein determining the increase in the priority associated with the application is based on one or more observations regarding data access by the application in the address space [(Paragraphs 0011, 0040-0047; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests to correspond to the claimed limitation].
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bae in view of Janik in view of Sandstorm, and further in view of Talwar.
As per independent claim 20, Bae discloses a non-transitory machine-readable storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to at least: access memory in an address space [(Paragraphs 0039-0043; FIG.1) where the The memory management unit 104 translates virtual addresses into physical addresses, and may perform functions such as, for example, memory protection, cache management and bus arbitration. Further, in exemplary embodiments, the memory management unit 104 may be responsible for bank switching in an 8-bit architecture. A kernel 110 may allocate hardware resources among processes as required. A kernel 110 is a component that performs, for example, process control, memory control, a system call required by a program for an operating system, etc., and may be operated under control of the operating system. The kernel 110 may also manage memory devices such as a main memory device and an auxiliary memory device in a virtual address space within the system. For example, when the host 100 accesses the devices, the host 100 may access the devices using the virtual addresses provided by the kernel 110 instead of the physical addresses. The kernel 110 may be included in the host 100. The virtual addresses allow for the system to effectively create a virtual memory space that is larger than the actual physical memory space. The process in which the actual physical memory space is divided into the virtual memory spaces is referred to as paging. The kernel 110 may utilize the memory management unit 104 to perform the translation between the virtual addresses and the physical addresses. The kernel 110 may manage the mapping unit of the virtual address spaces as pages of 2.sup.n bit size, e.g., 4 KB, where n is a natural number. Some virtual pages may be associated with a single page of physical addresses. When the host 100 issues a request for access, the CPU 130 may send the virtual address to the memory management unit 104. To access the data stored in the memory 124, a virtual address has to be translated into a physical address. To do so, the page table 150, which is a translation table stored in the system memory, may be utilized. The page table 150 has a large volume, and thus, the page table 150 may be stored in the system memory (e.g., memory management unit 104). The memory management unit 104 may translate the virtual addresses into the physical addresses], wherein memory devices of a computer system are accessed by the at least one processing device using addresses in the address space [(Paragraphs 0039-0043; FIG.1) where the virtual addresses allow for the system to effectively create a virtual memory space that is larger than the actual physical memory space. The process in which the actual physical memory space is divided into the virtual memory spaces is referred to as paging. The kernel 110 may utilize the memory management unit 104 to perform the translation between the virtual addresses and the physical addresses. The kernel 110 may manage the mapping unit of the virtual address spaces as pages of 2.sup.n bit size, e.g., 4 KB, where n is a natural number. Some virtual pages may be associated with a single page of physical addresses. When the host 100 issues a request for access, the CPU 130 may send the virtual address to the memory management unit 104. To access the data stored in the memory 124, a virtual address has to be translated into a physical address. To do so, the page table 150, which is a translation table stored in the system memory, may be utilized. The page table 150 has a large volume, and thus, the page table 150 may be stored in the system memory (e.g., memory management unit 104). The memory management unit 104 may translate the virtual addresses into the physical addresses to correspond to the claimed limitation]; store metadata [(Paragraphs 0008, 0039-0043, 0062-0065, 0090-0093 and 0144-0146; FIGs.1, 4 and 6) where the address prediction module 830 may have a learning capability for patterns of requests to be accessed from the host 100. That is, in exemplary embodiments, the address prediction module 830 may be configured to learn patterns of requests to be accessed from the host 100. The address prediction module 830 may build a database for physical addresses of data accessed from the host 100 to provide the learning capability. For example, the address prediction module 830 can detect a rule between the physical address of the currently accessed data and the physical address of the data to be accessed next. For example, the address prediction module 830 can recognize the rule among the physical addresses of data accessed up to the k.sup.th data of the physical addresses of the data in the database (e.g., a rule that physical addresses are incremented by four, such as first, fifth, ninth, etc.). The address prediction module 830 can predict that the (k+1).sup.th data to be accessed by the host 100 has the recognized rule with the physical address of the k.sup.th data. The address prediction module 830 may prefetch data having the physical address of the (k+1).sup.th data into another storage device 850 (for example, the main memory device) via the prefetcher 810. As a result, the response speed of the host 100 accessing the storage device 820 can be improved. In exemplary embodiments, the address prediction module 830 may regard the data accesses up to the k.sup.th data as a bulk read, and may prefetch the (k+1).sup.th data into another storage space (operations S330 and 350 of FIG. 6). If contiguous accesses or random but regular accesses occur less than k times, the predicted data may not be prefetched. According to exemplary embodiments, the accuracy of the next predicted data can be increased only when the access of the host 100 is repeated more than a predetermined number of times, and the predicted data may be prefetched only for the accesses regarded as the bulk read. Referring back to FIG. 4, the memory controller 215 prefetches the data predicted in operation S300 into another storage device such as, for example, the main memory device (operation S400). For example, referring to FIG. 3, once the address prediction module 225 of the memory controller 215 predicts the data to be accessed next by the host 100, the prefetcher 220 of the memory controller 215 may prefetch the predicted data into an external storage device such as, for example, the main memory device, which has a faster speed than the storage device 200. Further the kernel manages the mapping unit of virtual address spaces to correspond to the claimed limitation ]. 
Bae does not appear to explicitly disclose storing metadata in a first device, the metadata associating a first address range of the address space with a first memory device, and a second address range of the address space with a second memory device.
However, Janik discloses storing metadata in a first device [wherein the metadata may be stored at the storage layer 110, volatile resources 103, non-volatile storage resources 104 and/or storage medium 150 [Paragraphs 0071; FIGs. 1] that associates a first address range of the address space with a first memory device, and a second address range of the address space with a second memory device [(Paragraphs 0071; FIGs. 1) wherein the metadata may be stored at the storage layer 110, volatile resources 103, non-volatile storage resources 104 and/or storage medium 150, where it will be obvious to store the metadata which may include, but is not limited to: a forward map 125 comprising any-to-any mappings between LIDs of the logical address space 121 and the storage address space 151, a reverse map or validity map 127 pertaining to the contents of particular storage units 152 and/or storage divisions 154, and/or profiling metadata 129 pertaining to wear level(s) of the storage divisions 154, storage division error rate, storage performance metrics (e.g., latencies of erase and/or write operations), and so on. Portions of the storage metadata 124 may be maintained within the volatile memory resources 103 of the computing system 100 to correspond to the claimed limitation].
Bae and Janik are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bae and Janik before him or her, to modify the method of Bae to include the metadata storage of Janik because it will improve reliability, endurance and/or throughput performance of the data storage device.
The motivation for doing so would be to [prolong the usable lifetime of the storage system (Paragraph 0003 by Janik)].
Bae/Janik does not appear to explicitly disclose monitor an execution of an application assigned to store application associated data in the second address range and determining a priority of the application; and transferring, based on the stored metadata, the application associated data from the second address range to the first address range and reassigning the application to store future associated data in the first address range when the priority of the application increases.
However, Sandstorm discloses monitor an execution of an application assigned to store application associated data in the second address range and determining a priority of the application [(Paragraphs 0009-0012; FIG. 1) wherein Sandstorm teaches embodiments of the method involve further steps and features, such as whereby: (a) the assigning involves: producing an execution priority ordered list of instances of the given program that is used in selecting a subset (including, when the entire array of cores were allocated to that program, up to all) of the instances for execution on the upcoming CAP, through classifying the instances into groups that include, in their descending selection priority order: (i) instances that are not waiting for either arrival of input data or completion of memory content transfers to update their fast-access memories, (ii) instances that have input data to be processed but are waiting for completion of memory content transfers between their slow-access and fast-access memories, (iii) instances whose fast-access memory contents are ready for resuming their execution but who are waiting for input data to process, and (iv) rest of the instances; (b) any such instance within said group (ii) that has its expression of time until completion of its requested memory content transfer greater than a duration of the CAP is moved to the group (iv) before the assigning; (c) any instances within the group (ii) are prioritized for execution according to their ascending expressions of time until completion of their requested memory content transfers; (d) managing, by instances of the programs, a sub-process of updating contents of their fast-access memories through a collection of hardware device registers, with each register in said collection dedicated to its associated instance of the programs, and connecting each instance of the programs assigned for execution on the array of cores with its dedicated device register within the collection; (e) said device registers include status bits, which indicate, for the fast-access memory of the instance of the programs associated with a given register of the collection whether a requested fast-access memory content update operation is completed, and/or an expression of time until a completion of the requested fast-access memory content update operation to correspond to the claimed limitation]; and transferring, based on the stored metadata, the application associated data from the second address range to the first address range [(Paragraphs 0026-0029; FIG. 1) wherein when a task thus needs access to instructions or data that has to be fetched from the slow-access RAM, the task writes 10 to specified hardware device registers 710 (at defined addresses within the task's memory space) information that is used by the hardware logic 700 to carry out the needed memory content transfers between the fast-access RAM 550 and the slow-access RAM 850 over the interfaces 600 and 800 connecting the fast-access RAM 550, the hardware logic 700 performing the memory content transfers, and the slow-access RAM 850. Note that the control info 30 from the controller 140 per FIG. 1 is used to dynamically connect a given application task instance software, from whichever execution core 120 that the given software instance may be presently executing at, to its dedicated RAM 550 as well as to its dedicated memory content transfer control device registers 710. In a typical scenario, the memory content transfer performed by the hardware logic 700 involves: copying contents from a further specified 10 memory range in the slow-access RAM 850 to the specified memory range in the fast-access RAM 550 of the task instance to correspond to the claimed limitation] and reassigning the application to store future associated data in the first address range when the priority of the application increases [(Paragraphs 0011, 0029 and 0042-0043; FIG. 1 ) wherein the hardware logic 700, in arbitrating access among the memory content transfer requests of the inst:s of its associated application to the slow-access RAM of that application, uses one or more of the following criteria in selecting the next memory transfer request to be performed: 1) the time that a given requested memory context transfer has been waiting to be served, with longer elapsed waiting times increasing the priority of the request, 2) the execution priority of the requesting inst as considered without regard to whether any given inst is waiting for completion of its memory content transfer requests, and 3) the indicated 10 length of the requested memory content transfer, with the longer transfers getting reduced priority. With such prioritization and (dynamic) scheduling of the memory transfer requests, the hardware logic 700 can determine the present expected total time until the completion of any given fast/slow-access RAM content transfer requested 10 by a task instance to correspond to the claimed limitation].
Bae/Janik and Sandstorm are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bae/Janik and Sandstorm before him or her, to modify the method of Bae/Janik to include the metadata storage of Sandstorm because it will improve reliability, endurance and/or throughput performance of the data storage device.
The motivation for doing so would be to [enabling dynamic optimization of the fast-access memory contents for microprocessors (Paragraph 0007 by Sandstorm)].
Bae does not appear to explicitly disclose provide, to the application executing on the computer system, first data indicating that a first latency of the first memory device is less than a second latency of the second memory device.
Talwar discloses provide, to an application executing on the computer system, first data indicating that a first latency of the first memory device is less than a second latency of the second memory device [(Paragraphs 0011, 0040-0044; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level, where the monitoring and tracking by the monitoring system 600 to provide the application with proper SLA requirement to allocate the best-suited address range to the application to correspond to the claimed limitation. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests; (Paragraphs 0011, 0040-0044; FIGs. 1 and 6) wherein the monitoring system 600 may track particular system values or parameters relevant to a particular application SLA requirement, such as available memory or processing bandwidth or according to any other metric specified by an application SLA requirement. The monitoring system 600 may receive a violation notification from application with a violated SLA requirement, as the application itself may monitor whether the computing system 601 is meeting its SLA requirements, where the monitoring system 600 may specify that memory access traffic from any application be assigned a non-elevated priority level, e.g., a best effort priority level, where the monitoring and tracking by the monitoring system 600 to provide the application with proper SLA requirement to allocate the best-suited address range to the application to correspond to the claimed limitation. In that regard, the monitoring system 600 may instruct corresponding elements of the computing system 601 to label and process memory access requests at the non-elevated priority level. In this initial state, the memory network 100 may treat memory access requests from applications executing in the computing system 601 as best effort memory traffic and process the memory access requests accordingly. In this continuing illustration, the non-elevated priority level is referred to as priority P.sub.2, which may be the lowest memory access priority level supported by the computing system 601 and the monitoring system 600 may elevate the memory access priority level of an application, e.g., the particular application with a violated SLA requirement possibly caused by memory access contention for the shared memory 201 or in the memory network 100. The monitoring system 600 may assign an elevated priority for the affected application, which is referred to as P.sub.1 in this continuing illustration. To elevate the priority of the affected application, the monitoring system 600 may instruct elements of the computing system 601 to label memory access traffic for the affected application as elevated priority level P.sub.1. For example, the monitoring system 600 may identify the specific memory address range in the shared memory 201 used by the affected application as an elevated priority memory address range. The monitoring system 600 may further instruct memory controllers of the compute nodes, the memory network 100, and/or other elements of the computing system 601 to label memory access traffic with a target memory address in the elevated priority memory address range as elevated priority P.sub.1. Along similar lines, for node-based labeling schemes, the monitoring system 600 may identify and indicate elevated priority nodes to elements of the computing system 601, thus causing the computing system 601 treat memory access traffic involving the elevated priority nodes to be labeled as elevated priority P.sub.1. Thus, in the second state, the memory network 100 may prioritize handling of memory access traffic for the affected application, e.g., via a weighted round robin arbitration of selection of queues 320 in the memory network 100 to process memory access requests to correspond to the claimed limitation]. 
Bae and Talwar are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bae and Talwar before him or her, to modify the method of Bae to include the support of differentiated memory access services of Talwar because it will increase efficiency and effectiveness in accessing a shared memory in a computing system.
The motivation for doing so would be to [increased efficiency and effectiveness in accessing a shared memory in a computing system and support differentiated memory access service to, for examples, applications requiring different service levels of memory access (Paragraph 0011 by Talwar)].
Therefore, it would have been obvious to combine Bae/Janik and Talwar to obtain the invention as specified in the instant claim.
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bae in view of Janik in view of Klein in view of Sandstorm, as applied to claims 1 above, and further in view of Hayden et al. (US PGPUB 2005/0188119) (hereinafter ‘Hayden’).
As per dependent claim 21, Bae/Janik discloses the method of claim 1. 
Bae does not appear to explicitly disclose a multiplexer to provide access to the first and second memory devices by a memory controller.
Hayden discloses a multiplexer to provide access to the first and second memory devices by a memory controller [(Paragraphs 0032-0034; FIGs. 1 and 2) wherein DMA controller 30 further includes a first memory pipeline 120 coupled to DCB bus 62 and a second memory pipeline 122 coupled to DEB bus 64. As shown in FIG. 1, DCB bus 62 provides access to on-chip memory, including L1 instruction memory 12 and L1 data memory 14, via bus interface unit 20. DEB bus 64 provides access to external memory via external port 32. Referring again to FIG. 2, memory pipeline 120 is coupled by a bus DCBA to a multiplexer 124 and memory pipeline 122 is coupled by a bus DEBA to multiplexer 124. Multiplexer 124 combines memory address A01 and control signals CTL01 and combines memory address A02 and control signals CTL02. The combined signals are routed by multiplexer 124 to memory pipelines 120 and 122 in accordance with a selection signal. Thus, for example, address A01 and control signals CTL01 may be routed on one of buses DCBA and DEBA, and, on the same cycle, address A02 and control signals CTL02 may be routed on the other bus. It will be understood that one or both of memory pipelines 120 and 122 may be active at a given time to correspond to the claimed limitation]. 
Bae and Hayden are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Bae and Hayden before him or her, to modify the method of Bae to include the multiplexer of Hayden because it will increase efficiency and effectiveness in accessing memory in a computing system.
The motivation for doing so would be to [improve utilization (efficiency), increase the length of time each request waits for its grant, but it often dramatically improves the maximum obtainable bandwidth in congested systems (Paragraph 0063 by Hayden)].
Therefore, it would have been obvious to combine Bae and Hayden to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135